Citation Nr: 0322980	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-12 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits in an amount 
calculated as $1556.41.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1976 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination by the 
Committee on Waivers (Committee) at the Philadelphia Regional 
Office and Insurance Center (RO&IC) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
October 2001, when it was remanded for further development.  


REMAND

In the October 2001 remand, the Board directed the RO&IC to 
adjudicate the issue of whether the overpayment at issue has 
been properly created and assessed against the appellant, as 
this question must be resolved before the waiver claim can be 
considered.  

By letter dated December 13, 2001, the RO&IC informed the 
appellant that it had been determined that the overpayment to 
him of Chapter 31 benefits was not solely the result of 
administrative error by VA, and that this debt was properly 
assessed against him.  Unfortunately, the appellant was also 
told in that letter that he had only 30 days to disagree with 
this decision, rather than the full year set forth at 
38 C.F.R. § 20.302(a).  Accordingly, since the appellant was 
misinformed as to the time limit for initiating an appeal to 
the Board concerning the proper creation of his indebtedness, 
the Board recognizes the July 2003 statement by the 
appellant's representative, in which the issue of proper 
creation is argued, as a timely Notice of Disagreement on 
that question.  

Since a Statement of the Case has not yet been issued 
concerning the proper creation of the debt, a remand pursuant 
to Manlicon v. West, 12 Vet. App. 238 (1999) is required.  
The waiver issue must again be deferred until the creation 
issue is resolved.  

Accordingly, this appeal is remanded to the RO&IC for the 
following further actions:  

1.  A Statement of the Case on the issue 
of whether the debt was properly created 
should be issued to the appellant and his 
representative and they should be 
informed of the requirements to perfect 
an appeal to the Board on that issue.  
See 38 C.F.R. § 20.302(b).  

2.  The RO&IC should also undertake any 
action it determines to be required on 
the waiver claim.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  All issues properly in appellate status 
should be returned to the Board at the same time.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument 
on the remanded matters while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)







4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




